DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 07, 2021 has been entered.
          This communication is in response to Application No. 16/354,823 filed on March 15, 2019 and the Request for continued examination (RCE) presented on January 07, 2021, which amends claims 1-3, 5, 11-12, 14-15 and 18-19 and presents arguments, is hereby acknowledged. Claims 1-20 are currently pending and subject to examination.

Information Disclosure Statement
    The information disclosure statement (IDS) submitted on 01/07/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
 
Response to Arguments
       Applicants argue at page 13 of the remarks, as filed, that “Ramamurthy fails to provide for at least the features of amended claim 1 directed to “obtaining at least one radio channel characteristic that characterizes communication with the client device; determining a first boost rate for the client device, wherein the first boost rate is greater than the streaming rate cap such that the first boost rate enables the client device to receive the streaming data faster than the client device would otherwise receive the streaming data under the streaming rate cap, and wherein the first boost rate is based upon the bitrate ladder; determining a second boost rate for the client device, wherein the second boost rate is determined by applying an upper bound to the first boost rate, the upper bound being a highest boost rate that the client device can benefit from when the at least one radio channel characteristic is taken into account; and enabling delivery to the client device of the streaming data up to the second boost rate that is determined” as recited by amended independent claim 1. 
       Examiner agrees that Ramamurthy fails to disclose or suggest “obtaining at least one radio channel characteristic that characterizes communication with the client device; wherein the second boost rate is determined by applying an upper bound to the first boost rate, the upper bound being a highest boost rate that the client device can benefit from when the at least one radio channel characteristic is taken into account” as recited by amended independent claim 1.
        However, Ramamurthy teaches “determining a first boost rate for the client device, wherein the first boost rate is greater than the streaming rate cap such that the first boost rate enables the client device to receive the streaming data faster than the 
       Ramamurthy describes determining boosting network bandwidth allotment related to first encoded bitrate (e.g. first boost rate) based on encoded bitrate provided to the client device and boosting network bandwidth allotment related to second encoded bitrate (e.g. second boost rate) based on encoded bitrate provided to the client device (Ramamurthy: [paragraph 0052, 0058-0059]).Ramamurthy describes server (network device) set encoded bitrate cap for streaming content (streaming rate cap) to client device (Ramamurthy: [paragraph 0027-0028]). Ramamurthy describes increase boosting network bandwidth allotment according to first encoded bitrate (e.g. first boost rate) than the encoded bitrate cap for streaming content (streaming rate cap) so that client device can download its initial media segments faster and start playback sooner (Ramamurthy: [paragraph 0052-0054, 0058-0059]). Ramamurthy describes increase boosting network bandwidth allotment to second encoded bit stream (second boost rate) and enabling delivery of streaming content to the client device (Ramamurthy: [paragraph 0052-0054, 0058-0059]). Therefore, Applicant’s argument is unpersuasive. Ramamurthy still teaches the above argued limitation “determining a first boost rate for the client device, wherein the first boost rate is greater than the streaming rate cap such that the first boost rate enables the client device to receive the streaming data faster than the client device would otherwise receive the streaming data under the streaming 
       However, Ramamurthy fails to disclose or suggest “obtaining at least one radio channel characteristic that characterizes communication with the client device; wherein the second boost rate is determined by applying an upper bound to the first boost rate, the upper bound being a highest boost rate that the client device can benefit from when the at least one radio channel characteristic is taken into account;” as recited by amended independent claim 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made as discussed below.
      Applicants argue claims 14 and 19 based on the arguments presented for Claim 1 at pages 13-14 of the remarks. The same explanation is applicable to claims 14 and 19 as mentioned above with respect to claim 1.
Dependent claims 2-13, 15-18 and 20
Applicant argues these claims conditionally based upon arguments presented for their parent claim(s). Applicant’s arguments are persuasive. However, a new ground of rejections may appear below. See the detailed explanation and rejection below.




Examiner Note:
      The examiner attempted to advance the prosecution of Application by suggesting to include limitation of dependent claim 9 into all Independent claims. However, Applicant’s declined the examiner proposal.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.         Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ganjam et al. (US 10178043 B1); in view of Ramamurthy et al. (US 2014/0143440 A1); and further in view of Jana et al. (US 2016/0234078 A1).
           Regarding Claim 1, Ganjam teaches a network device ([col 23 lines 49-62] describes Content distribution coordinator (CDC) is a Device (network device) 
      the operations comprising: setting a streaming rate cap for a client device of a plurality of client devices ([col 15 line 60-col 16 line 25] describes setting streaming bitrate cap for each client device of a plurality client devices [col 19 lines 18-35] describes example of setting streaming bitrate cap of each client device);
       obtaining from the client device a bitrate ladder associated with the client device wherein the bitrate ladder comprises a listing of a plurality of bitrates that the client device can request in connection with receiving streaming data ([col 5 line 59-col 6 line 20] describes the client device includes logic that is then configured to parse the original manifest file to obtain/extract the full superset of available bitrates. The full list of available bitrates is then sent to a CDC, The CDC then determines what subset bitrate range of the full superset of available bitrates is optimal/usable for the client device characteristics and it also showing the subset of optimal bitrate range reduction, the bitrate  range determination can then be sent to the client device, which instructs the client to restrict/constrains its pool of candidate bitrates to the subset of bitrates the CDC has determined that the client should use);
       wherein the bitrate ladder comprises a listing of a plurality of bitrates that the client device can request in connection with receiving streaming data ([col 12 lines 17-31, col 16 lines 1-25] describes plurality of bitrates is provided to the client device so that client 
     wherein the network device is part of a network through which the streaming data is delivered to the client device ([col 7 lines 17-27, col 14 lines 63-65] describes Content distribution coordinator (CDC) is a Device (network device) is a part of network and it streams content which is delivered to the client device via network). 
         Ganjam fails to teach obtaining at least one radio channel characteristic that characterizes communication with the client device; determining a first boost rate for the client device, wherein the first boost rate is greater than the streaming rate cap such that the first boost rate enables the client device to receive the streaming data faster than the client device would otherwise receive the streaming data under the streaming rate cap, and wherein the first boost rate is based upon the bitrate ladder; determining a second boost rate for the client device, wherein the second boost rate is determined by applying an upper bound to the first boost rate, the upper bound being a highest boost rate that the client device can benefit from when the at least one radio channel characteristic is taken into account; and enabling delivery to the client device of the streaming data up to the second boost rate that is determined; 
          However, Ramamurthy teaches determining a first boost rate for the client device ([paragraph 0052, 0058-0059] describes determining boosting network bandwidth allotment related to first encoded bit stream (first boost rate) based on encoded bitrate provided to the client device and boosting network bandwidth allotment related to second encoded bit stream (second boost rate) based on encoded bitrate provided to the client device);

      determining a second boost rate for the client device ([paragraph 0052, 0058-0059] describes determining boosting network bandwidth allotment related to second encoded bit stream (second boost rate) based on encoded bitrate provided to the client device)
       and enabling delivery to the client device of the streaming data up to the second boost rate that is determined ([paragraph 0052-0054, 0058-0059] describes increase boosting network bandwidth allotment related to second encoded bit stream (second boost rate) and enabling delivery of streaming content to the client device).
       Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ganjam with the teaching of Ramamurthy to include determining a boost rate for the client device wherein the boost rate is based upon the bitrate ladder and enabling delivery to the client device of the streaming data up to the boost rate that is determined in order to stream media content to client devices and more particularly to enabling faster playback start-up times for downloaded media content ([paragraph 0001] in Ramamurthy).
Ganjam and Ramamurthy fails to teach obtaining at least one radio channel characteristic that characterizes communication with the client device; wherein the second boost rate is determined by applying an upper bound to the first boost rate, the upper bound being a highest boost rate that the client device can benefit from when the at least one radio channel characteristic is taken into account; 
        However, Jana teaches obtaining at least one radio channel characteristic that characterizes communication with the client device ([paragraph 0028] describes obtaining performance data of network conditions includes channel quality indicator data, reference signal received quality data and cell congestion data from end user device (e.g. client device));
       wherein the second boost rate is determined by applying an upper bound to the first boost rate, the upper bound being a highest boost rate that the client device can benefit from when the at least one radio channel characteristic is taken into account ([paragraph 0060-0061, 0073] describes available bandwidth for first bit rate or reference bit rate (first boost rate) and estimate bandwidth for second bit rate or current bit rate (second boost rate) for boost stability [paragraph 0071-0073, 0079] describes highest available bandwidth for bit rate i.e. current bit rate can be selected  (e.g., bit rate applied to previous streaming at reference bit rate (first boost rate)), and chooses the current bandwidth for bit rate i.e. current bit rate (second boost rate) based on a certain criteria such as network condition includes channel quality indicator data (e.g. radio channel characteristic) so that it avoid video presentation interruption while ensuring stability and where the network has enough bandwidth to stream at current bit rate (second boost rate ) with no client buffer loss or gain (e.g. client device can benefit)).

One of ordinary skill in the art would be motivated to utilize the teachings of Ganjam/Ramamurthy in the Jana system in order to manage service quality according to network status predictions ([paragraph 0002] in Jana).

        Regarding claim 2, the combination of Ganjam, Ramamurthy and Jana teach the network device, wherein the first boost rate for the client device is further based upon other bitrate ladders that are respectively associated with each other client device of the plurality of client devices (Ramamurthy: [paragraph 0027-0028, 0058-0059] describes boosting network bandwidth (first boost rate) based upon different encoded bitrate range (bitrate ladders) associated with second client device (each other client device) of plurality of client devices).
      Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ganjam to include boost rate based upon other bitrate ladders that are respectively associated with each other client device of the plurality of client devices as taught by Ramamurthy in order to free up additional network bandwidth to allow a new client device to buffer media content more quickly ([paragraph 0014] in Ramamurthy).         
        Regarding claim 3, the combination of Ganjam, Ramamurthy and Jana teach the network device, wherein the streaming data delivered to the client device comprises a plurality of data flows, and wherein the second boost rate is applied to a subset of the plurality of data flows (Ramamurthy: [paragraph 0056-0059] describes plurality of streaming media content flows (data flows) and increased boosting bandwidth (second boost rate) is applied to streaming media content).
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ganjam to include the boost rate is applied to a subset of the plurality of data flows as taught by Ramamurthy in order to support video downloads is HTTP live Streaming which allows playback to begin on a client device before a video is received in its entirety ([paragraph 0003] in Ramamurthy).         

        Regarding claim 4, the combination of Ganjam, Ramamurthy and Jana teach the network device, wherein the plurality of data flows comprises a video data flow, an audio data flow, multiple video/audio data flows, a subtitle data flow, a metadata data flow, or any combination thereof (Ramamurthy: [paragraph 0031-0034, 0054, 0068] describes streaming media content flows include video streaming content, audio streaming content, metadata media files etc.).
    Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ganjam to include plurality of data flows as taught by Ramamurthy in order to provide to all client 

       
     Regarding claim 5, the combination of Ganjam, Ramamurthy and Jana teach the network device, wherein the second boost rate is applied to only one of the plurality of data flows (Ramamurthy: [paragraph 0057-0059] describes increased boosting bandwidth (second boost rate) is applied to video streaming content).
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ganjam to include boost rate is applied to data flow as taught by Ramamurthy in order to better manage network bandwidth where multiple client devices are simultaneously accessing streamed content provided by the server ([paragraph 0038] in Ramamurthy). 

       Regarding claim 6, the combination of Ganjam, Ramamurthy and Jana teach the network device, wherein the network device is configured to operatively communicate with a content source for providing the streaming data to the client device (Ganjam: [col 4 lines 38-67] describes Content distribution coordinator (CDC) communicate CDN (content source) which provides streaming content to the client device).

      Regarding claim 7, the combination of Ganjam, Ramamurthy and Jana teach the network device, wherein the setting the streaming rate cap for the client device comprises setting the streaming rate cap for each client device of the plurality of client devices (Ganjam: [col 15 line 60-col 16 line 25] describes setting streaming bitrate cap 

      Regarding claim 8, the combination of Ganjam, Ramamurthy and Jana teach the network device, wherein the operations further comprise setting another streaming rate cap for another client device of the plurality of client devices (Ganjam: [col 15 line 60-col 16 line 25] describes setting streaming bitrate cap for each client device of a plurality client devices [col 19 lines 18-35] describes example of setting streaming bitrate cap of another client device).

      Regarding claim 9, the combination of Ganjam, Ramamurthy and Jana teach the network device, wherein the streaming rate cap differs from the another streaming rate cap, and wherein each of the streaming rate cap and the another streaming rate cap are set based upon a fairness metric (Ganjam: [col 3 lines 11-19] describes one device is capped at lower bitrates while other device is capped at very higher bitrates [col 19 line 63-col 20 line 9] describes one device cap at 2200 Kbps: 25 minutes and other device is cap at 1400 Kbps: 22 minutes based on the calculated average play times for each devices in a group (fairness metric)).

    Regarding claim 10, the combination of Ganjam, Ramamurthy and Jana teach the network device, wherein the operations further comprise obtaining other bitrate ladders that are respectively associated with each other client device of the plurality of client devices, and wherein each of the other bitrate ladders is obtained from a respective one 

     Regarding claim 11, the combination of Ganjam, Ramamurthy and Jana teach the network device, wherein the streaming data is delivered to the client device at the second boost rate for a period of time that is based upon a buffer fill level of the client device, and wherein, after the period of time has elapsed, the streaming data is provided to the client device at the streaming rate cap (Ramamurthy:[paragraph 0034] describes buffer capacity of the client device [paragraph 0056-0059] describes boost the bandwidth time period based on buffer capacity of the client device and after time is elapsed, streaming content is provided to the client device at encoded bitrate cap for streaming content (streaming rate cap)).
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ganjam to include the streaming data is delivered to the client device at the boost rate for a period of time that is based upon a buffer fill level of the client device as taught by Ramamurthy in order to control the client device and how it stores content within its buffer to support uninterrupted playback ([paragraph 0004] in Ramamurthy). 

      Regarding claim 12, the combination of Ganjam, Ramamurthy and Jana teach the network device, wherein the network device comprises a server, wherein the 
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ganjam to include determining a boost duration, and wherein the determining the boost duration is performed prior to delivery of the streaming data or during delivery of the streaming data as taught by Ramamurthy in order to reduce start-up time for a client device by providing it with shorter-duration media segment files ([paragraph 0014] in Ramamurthy). 

     Regarding claim 13, the combination of Ganjam, Ramamurthy and Jana teach the network device, wherein the network comprises a base station and wherein each of the plurality of client devices is a mobile device (Ganjam: [col 32 lines 51-59, col 37 lines 40-50] describes Content management system (base station) and client devices are mobile devices).

      Regarding claim 14, this claim contains limitations found within that of claim 1 and the same rationale to rejection is used.

      Regarding claim 15, the combination of Ganjam, Ramamurthy and Jana teach the non-transitory computer-readable storage medium, wherein the operations further comprise enabling delivery, to each client device, of the respective streaming data at the respective second boost rate (Ramamurthy: [paragraph 0053-0054, 0058-0059] describes increase or decrease boosting network bandwidth (second boost rate) and enabling delivery of streaming content to each client device in the group).
       Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ganjam to include comprise enabling delivery, to each client device, of the respective streaming data at the respective boost rate as taught by Ramamurthy in order to free up additional network bandwidth to allow a new client device to buffer media content more quickly ([paragraph 0014] in Ramamurthy). 

       Regarding claim 16, the combination of Ganjam, Ramamurthy and Jana teach the non-transitory computer-readable storage medium, wherein the element of the network is a server, and wherein the server is configured to be in operative communication with each client device (Ganjam: [col 23 lines 49-62] describes Network device is a Content distribution coordinator (CDC) which is a server and the server is configured to be in operative communication with each client device).

       Regarding claim 17, the combination of Ganjam, Ramamurthy and Jana teach the non-transitory computer-readable storage medium of claim 16, wherein each client device is a mobile device, and wherein the server is configured to be in operative 

      Regarding claim 18, the combination of Ganjam, Ramamurthy and Jana teach the non-transitory computer-readable storage medium, wherein for each client device the respective first boost rate is further based upon a respective buffer fill level (Ramamurthy: [paragraph 0034] describes buffer capacity of the client device [paragraph 0056-0059] describes boost the bandwidth time period based on buffer capacity of the client device).
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ganjam to include each client device the respective boost rate is further based upon a respective buffer fill level as taught by Ramamurthy in order to control the client device and how it stores content within its buffer to support uninterrupted playback ([paragraph 0004] in Ramamurthy). 

      Regarding claim 19, Ganjam teaches a method comprising: obtaining, by a processing system including a processor, a bitrate ladder associated with a client device

       wherein the bitrate ladder comprises a listing of a plurality of bitrates that the client device can request in connection with receiving streaming data ([col 12 lines 17-31, col 16 lines 1-25] describes plurality of bitrates is provided to the client device so that client can request to provide streaming data and the optimal bitrate range is the ranges of bitrates that can be reliably played by the requesting client);
      Ganjam fails to teach determining, by the processing system, a first boost rate for the client device, wherein the first boost rate is greater than a streaming rate cap for the client device such that the first boost rate enables the client device to receive the streaming data faster than the client device would otherwise receive the streaming data under the streaming rate cap, and wherein the first boost rate is based upon the bitrate ladder; enabling, by the processing system, first delivery to the client device of a first portion of the streaming data; determining, by the processing system, that the first portion of the streaming data was delivered to the client device at an actual rate below the first boost rate; allocating, by the processing system, a credit to the client device, wherein the credit reflects a difference between the first boost rate that was determined and the actual rate at which the first portion of the streaming data was delivered to the client device; determining, by the processing system, a second boost rate for the client device, wherein the second boost rate is greater than the streaming rate cap for the client device such that the second boost rate enables the client device to receive the streaming data faster than the client device would otherwise receive the streaming data 
    However, Ramamurthy teaches determining, by the processing system, a first boost rate for the client device, wherein the first boost rate is greater than a streaming rate cap for the client device such that the first boost rate enables the client device to receive the streaming data faster than the client device would otherwise receive the streaming data under the streaming rate cap, and wherein the first boost rate is based upon the bitrate ladder ([paragraph 0058-0059] describes determining increase boosting network bandwidth (first boost rate) based on encoded bitrate provided to the client device [paragraph 0053-0054, 0058-0059] describes increase boosting network bandwidth (boost rate) than the encoded bitrate cap for streaming content (streaming rate cap) so that client device can download its initial media segments faster and start playback sooner);
   enabling, by the processing system, first delivery to the client device of a first portion of the streaming data ([paragraph 0053-0054, 0058-0059] describes increase boosting 
    determining, by the processing system, that the first portion of the streaming data was delivered to the client device at an actual rate below the first boost rate; allocating, by the processing system, a credit to the client device, wherein the credit reflects a difference between the first boost rate that was determined and the actual rate at which the first portion of the streaming data was delivered to the client device ([paragraph 0027-0028, 0038,  0053-0054, 0058-0059] describes client device was delivered  streaming content below threshold level and portion of the network bandwidth that is free (credit) to be allocated to a particular client device and that is difference between boosting network bandwidth (boost rate) and actual network bandwidth);
      determining, by the processing system, a second boost rate for the client device, wherein the second boost rate is greater than the streaming rate cap for the client device such that the second boost rate enables the client device to receive the streaming data faster than the client device would otherwise receive the streaming data under the streaming rate cap ([paragraph 0058-0059] describes determining decrease boosting network bandwidth (first boost rate) based on encoded bitrate provided to another client device [paragraph 0053-0054, 0058-0059] describes decrease boosting network bandwidth (boost rate) than the encoded bitrate cap for streaming content (streaming rate cap) so that client device can download its initial media segments faster and start playback sooner),
    and wherein the second boost rate is based upon the credit allocated to the client device ([paragraph 0027-0028, 0038, 0053-0054, 0058-0059] describes client device 
   determining a third boost rate for the client device ([paragraph 0052, 0058-0059] describes determining boosting network bandwidth allotment related to various encoded bit stream (third boost rate) based on encoded bitrate provided to the client device) 
     and enabling, by the processing system, second delivery to the client device of a second portion of the streaming data, wherein the second portion of the streaming data is delivered up to the third boost rate ([paragraph 0052-0054, 0058-0059] describes decrease boosting network bandwidth (third boost rate) and enabling delivery of streaming content to the client device).
       Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ganjam with the teaching of Ramamurthy to include determining various boost rate for the client device wherein the boost rate is based upon the bitrate ladder and enabling delivery to the client device of the streaming data up to the various boost rate that is determined in order to stream media content to client devices and more particularly to enabling faster playback start-up times for downloaded media content ([paragraph 0001] in Ramamurthy).   
    Ganjam and Ramamurthy fails to teach obtaining, by the processing system, at least one radio channel characteristic that characterizes communication with the client device; wherein the third boost rate is determined by applying an upper bound to the 
    However, Jana teaches obtaining, by the processing system, at least one radio channel characteristic that characterizes communication with the client device ([paragraph 0028] describes obtaining performance data of network conditions includes channel quality indicator data, reference signal received quality data and cell congestion data from end user device (e.g. client device));
    wherein the third boost rate is determined by applying an upper bound to the second boost rate, the upper bound being a highest boost rate that the client device can benefit from when the at least one radio channel characteristic is taken into account ([paragraph 0060-0061, 0073] describes available bandwidth for any bit rate or reference bit rate (second boost rate) and estimate bandwidth for any bit rate or current bit rate (third boost rate) for boost stability [paragraph 0071-0073, 0079] describes highest available bandwidth for bit rate i.e. current bit rate can be selected  (e.g., bit rate applied to previous streaming at reference bit rate (second boost rate)), and chooses the current bandwidth for bit rate i.e. current bit rate (third boost rate) based on a certain criteria such as network condition includes channel quality indicator data (e.g. radio channel characteristic) so that it avoid video presentation interruption while ensuring stability and where the network has enough bandwidth to stream at current bit rate (third boost rate ) with no client buffer loss or gain (e.g. client device can benefit)).
    Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ganjam/Ramamurthy  with the teaching of Jana to include obtaining radio channel 
One of ordinary skill in the art would be motivated to utilize the teachings of Ganjam/Ramamurthy in the Jana system in order to manage service quality according to network status predictions ([paragraph 0002] in Jana).  

       Regarding claim 20, the combination of Ganjam, Ramamurthy and Jana teach the method, further comprising setting, by the processing system, the streaming rate cap for the client device (Ganjam: [col 15 line 60-col 16 line 25] describes setting streaming bitrate cap for each client device of a plurality client devices [col 19 lines 18-35] describes example of setting streaming bitrate cap of each client device).

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
-     Joseph et al., US 2020/0075032 A1, determining power optimized link quality detection and feedback is disclosed.
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072.  The examiner can normally be reached on Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.S/Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459